Exhibit 10.2.9
INCORPORATED TERMS
DATED AS OF FEBRUARY 28, 2008
TO
RESTRICTED STOCK AND
RESTRICTED STOCK UNIT AGREEMENT
          The following are the “Incorporated Terms” referred to in the
instrument entitled “Restricted Stock and Restricted Stock Unit Agreement” which
refers to these Incorporated Terms and which has been signed by the Company and
the Employee (the “Base Instrument”). The Incorporated Terms and the Base
Instrument constitute a single agreement and that agreement consists of the Base
Instrument and the Incorporated Terms. The Incorporated Terms dovetail with the
Base Instrument; because the last paragraph of the Base Instrument is
Paragraph 1, the Incorporated Terms begin with Paragraph 2.
          2. Restrictions. (a) (i) Except as otherwise provided herein, the Base
Restricted Stock, the Matching Restricted Stock and the Time Vested Restricted
Stock may not be sold, transferred or otherwise alienated or hypothecated until,
in the case of the Base Restricted Stock, the date set forth after “Base
Restricted Stock Release Date” on the signature page; in the case of the
Matching Restricted Stock, the date set forth after “Matching Restricted Stock
Release Date” on the signature page; and in the case of the Time Vested
Restricted Stock, until the Release Date determined as follows.
          (A) For each date set forth after “Time Vested Restricted Stock
Release Date” on the signature page, divide the number of shares referred to
after “Shares of Time Vested Restricted Stock” by the sum of one and the
difference between the latest year set forth after “Time Vested Restricted Stock
Release Date” on the signature page and the earliest year set forth thereafter.
The resulting quotient, rounded down to the nearest whole share, is the number
of shares of Restricted Stock that shall be released from such restrictions on
each date set forth after “Time Vested Restricted Stock Release Date” and such
date shall be the Release Date for such shares (and only for such shares),
except that if after “Goal” on the signature page “Applicable” appears, then
such date shall be a Release Date only if the condition set forth after “Goal”
applicable to such Release Date is satisfied, provided that if such condition is
not satisfied, the number of shares for which a Release Date did not occur as a
result thereof (the “Unreleased Shares”), shall be added to the number of shares
that are released on the next date on which a Release Date occurs, and provided
further that if on the last date set forth after “Time Vested Restricted Stock
Release Date” on the signature page, there are Unreleased Shares, such shares
shall be released on earliest of the next two anniversaries of such last date on
which the condition set forth after “Goal” is satisfied and such anniversary
shall be a Release Date.
          (B) As used herein, “Combined Ratio” shall mean, for any year, the sum
of the Incurred Loss Ratio and the Expense Ratio for such year, expressed as a
percentage. “Incurred Loss Ratio” shall mean, for any year, the ratio, expressed
as a percentage, of the Company’s direct losses incurred from primary NIW
written that year to its direct premiums written from primary NIW written that
year, in each case as computed in accordance with Past Practices. “Expense
Ratio” shall mean, for any year, the ratio, expressed as a percentage, of the
underwriting and other expenses of the Company’s insurance company subsidiaries
that year to

 



--------------------------------------------------------------------------------



 



its net premiums written that year, in each case as computed in accordance with
Past Practices. As used herein, “Past Practices” shall mean the manner in which
the applicable item was calculated by the Company prior to the date of this
Agreement.
                    (ii) The term “Release Date” shall be applied separately to
the Base Restricted Stock, the Matching Restricted Stock and the Time Vested
Restricted Stock as if the term “Release Date” were the term “Base Restricted
Stock Release Date,” the term “Matching Restricted Stock Release Date,” or the
term “Time Vested Restricted Stock Release Date,” as the case may be, and such
application shall correspond to the application of the term “Restricted Stock”
as set forth in Paragraph 1(a) of the Base Instrument.
          (b) The Release Date for Time Vested RSUs shall be the same as the
Release Date for the Time Vested Restricted Stock.
          (c)(i) The Release Date for Performance RSUs shall be determined as
follows. For each date set forth after “Performance RSUs Release Date” on the
signature page, multiply the number referred to after “Performance RSUs” on the
signature page by the product of (i) the Aggregate Percentage Achievement for
the fiscal year of the Company ended on the December 31 immediately preceding
such date and (ii) one-third. The resulting product, rounded down to the nearest
whole RSU, is the number of Performance RSUs for which a Release Date shall
occur on the corresponding date set forth after “Performance RSUs Release Date”
and such date shall be the Release Date for such RSUs (and only for such RSUs);
provided that the number of Performance RSUs for which a Release Date occurs
shall in no event exceed the number of Performance RSUs that, when added
together with Performance RSUs as to which a Release Date has previously
occurred under this Agreement, equals the number set forth after “Performance
RSUs” on the signature page. The “Aggregate Percentage Achievement” for any year
shall mean the sum of the Expense Ratio Achievement Percentage, the Loss Ratio
Achievement Percentage and the Share Achievement Percentage for such year.
          (ii) The “Expense Ratio Achievement Percentage” for any year shall be
determined as follows:
          (A) If the Company’s Expense Ratio for such year is equal to or higher
than the Expense Ratio set forth after “Maximum Expense Ratio” on the signature
page, then the Expense Ratio Achievement Percentage shall be 0%;
          (B) If the Company’s Expense Ratio for such year is equal to the
Expense Ratio set forth after “Target Expense Ratio” on the signature page, then
the Expense Ratio Achievement Percentage shall be 33.34%;
          (C) If the Company’s Expense Ratio for such year is equal to or lower
than the Expense Ratio set forth after “Threshold Expense Ratio” on the
signature page, then the Expense Ratio Achievement Percentage shall be 50%; and
          (D) If the Company’s Expense Ratio for such year is between the
Maximum Expense Ratio and the Target Expense Ratio, or between the Target
Expense Ratio and the Threshold Expense Ratio, then the Expense Ratio
Achievement Percentage shall be

-2-



--------------------------------------------------------------------------------



 



correspondingly interpolated on a linear basis between 0% and 33.34%, or between
33.34% and 50%, respectively.
          (iii) The “Loss Ratio Achievement Percentage” for any year shall be
determined as follows:
          (A) If the Company’s Loss Ratio for such year is equal to or higher
than the Expense Ratio set forth after “Maximum Loss Ratio” on the signature
page, the Loss Ratio Achievement Percentage shall be 0%;
          (B) If the Company’s Loss Ratio for such year is equal to the Loss
Ratio set forth after “Target Expense Ratio” on the signature page, then the
Loss Ratio Achievement Percentage shall be 33.33%;
          (C) If the Company’s Loss Ratio for such year is equal to or lower
than the Loss Ratio set forth after “Threshold Loss Ratio” on the signature
page, then the Loss Ratio Achievement Percentage shall be 50%; and
          (D) If the Company’s Loss Ratio for such year is between the Maximum
Loss Ratio and the Target Loss Ratio, or between the Target Loss Ratio and the
Threshold Loss Ratio, then the Loss Ratio Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and 33.33%, or between
33.33% and 50%, respectively.
“Loss Ratio” for any year shall mean the ratio, expressed as a percentage, of
the Company’s direct losses incurred from primary NIW written that year to its
direct premiums earned from primary NIW written that year, in each case as
computed in accordance with Past Practices.
          (iv) The “Share Achievement Percentage” for any year shall be
determined as follows:
          (A) If the Company’s Flow Market Share for such year is equal to or
lower than the Flow Market Share set forth after “Threshold Share” on the
signature page, then the Flow Market Share Achievement Percentage shall be 0%;
          (B) If the Company’s Flow Market Share for such year is equal to the
Flow Market Share set forth after “Target Share” on the signature page, then the
Flow Market Share Achievement Percentage shall be 33.33%;
          (C) If the Company’s Flow Market Share for such year is equal to or
higher than the Flow Market Share set forth after “Maximum Share” on the
signature page, then the Flow Market Share Achievement Percentage shall be 50%;
and
          (D) If the Company’s Flow Market Share for such year is between the
Threshold Share and the Target Share, or between the Target Share and the
Maximum Share, then the Flow Market Share Achievement Percentage shall be
correspondingly interpolated on a linear basis between 0% and 33.33%, or between
33.33% and 50%, respectively.

-3-



--------------------------------------------------------------------------------



 



“Flow Market Share” for any year shall mean the Company’s market share of the
industry’s flow NIW for that year, expressed as a percentage, as reported by
Inside Mortgage Finance (along with any successor publication thereto, “Inside
Mortgage Finance”); provided, however, that if Inside Mortgage Finance has not
reported the foregoing by the end of the second business day preceding the
Release Date, then “Flow Market Share” shall, for the applicable year, be
calculated by the Company using data provided by Mortgage Insurance Companies of
America (“MICA”) and data publicly reported by any company included in the
calculation used by Inside Mortgage Finance as of the date of this Agreement,
but not included in the data provided by MICA.
          (d) Except as otherwise provided herein, RSUs may not be sold,
transferred or otherwise alienated or hypothecated regardless of the occurrence
of the Release Date.
          (e) If all Time Vested Restricted Stock set forth after “Time Vested
Restricted Stock” on the signature page or if all Performance RSUs set forth
after “Performance RSUs” on the signature page would have been released but for
the provisions of this Agreement that round down shares or RSUs to the nearest
whole share, the number of shares or RSUs released on the last Release Date
shall be the shares or RSUs awarded minus the shares or RSUs that were
previously released such that on such last Release Date the fractional shares
and fractional RSUs that were not been released due to rounding shall be
released.
          (f) If by the end of the second business day preceding any date set
forth after “Time Vested Restricted Stock Release Date” on the signature page
(or the next two anniversaries thereof in the circumstances contemplated by
Paragraph 2(a)(i)(A) hereof) all of the information required by the Company to
determine whether the Goal for the prior year was met is not available, or if by
the end of the second business day preceding any date set forth after
“Performance RSUs Release Date” on the signature page, all of the information
required by the Company to determine the “Aggregate Percentage Achievement” is
not available, then such date shall be two business days after the date on which
the information to make the determination is available.
          3. Escrow. Shares of Restricted Stock shall be issued (in certificate
or electronic form, at the discretion of the Company) as soon as practicable in
the name of the Employee but shall be held in an escrow arrangement by the
transfer agent for the Stock, as escrow agent. Unless forfeited as provided
herein, Restricted Stock shall cease to be held in escrow and certificates for
such Stock shall be delivered to the Employee, or in the case of his death, to
his Beneficiary (as hereinafter defined) on the Release Date or upon any other
termination of the restrictions imposed by Paragraph 2 hereof.
          4. Transfer After Release Date; Securities Law Restrictions; Holding
Period. (a) Except as otherwise provided herein (including in Paragraph 4(b)
below), Restricted Stock shall become free of the restrictions of Paragraph 2
and be freely transferable by the Employee on the Release Date. Notwithstanding
the foregoing or anything to the contrary herein, the Employee agrees and
acknowledges with respect to any Restricted Stock and any Stock delivered in
settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “Act”) (i) he will not sell or otherwise dispose of such
Stock except pursuant to an effective registration statement under the Act and
any applicable state securities

-4-



--------------------------------------------------------------------------------



 



laws, or in a transaction which, in the opinion of counsel for the Company, is
exempt from such registration, and (ii) a legend will be placed on the
certificates or other evidence for the Restricted Stock (or in the case of RSUs,
any such Stock delivered in settlement) to such effect.
     (b) If after “Holding Period” on the signature page “Applicable” appears,
then the Employee agrees that, during the Holding Period, the Employee will not
make a Sale of the Holding Period Shares. “Holding Period” means a period
beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the Act (as
such term is defined in the Annex). “Holding Period Shares” means a number of
shares of Stock that are released on such Release Date equal to the lesser of
(1) 25% of the aggregate number of shares of Restricted Stock that are released
on the Release Date and (2) 50% of the difference between (i) the aggregate
number of shares of Restricted Stock that are released on the Release Date and
(ii) the aggregate number of shares that are withheld to satisfy withholding tax
requirements under Paragraph 10(b) of this Agreement. “Sale” means a transfer
for value, except that, (i) the transfer to the Company of Holding Period Shares
in payment of the exercise price of an option granted to the Employee by the
Company shall not be a Sale if there is no Sale for the remainder of the Holding
Period of a number of shares of Stock received upon exercise of such option that
are not less than the number of Holding Period Shares so transferred in
connection with such exercise, and (ii) an involuntary transfer, including
Holding Period Shares converted in a merger, is not a Sale; it is understood
that neither a pledge nor a gift, including to an entity in which the Employee
has an interest (provided that in the case of such an entity, such entity does
not make a Sale for the remainder of the Holding Period), is a transfer for
value.
     (c) If after “Holding Period” on the signature page “Applicable” appears,
then the Employee agrees that, during the Holding Period (for purposes of
applying such definition to this Paragraph 4(c), Release Date means each date on
which the Option is exercised), the Employee will not make a Sale of the Option
Holding Period Shares. “Option Holding Period Shares” means a number of shares
of Stock acquired at each exercise of the Option equal to the lesser of (1) 25%
of the aggregate number of shares for which the Option is exercised, and (2) 50%
of the difference between (i) the aggregate number of shares for which the
Option is exercised and (ii) the aggregate number of shares that are withheld
from the shares delivered on such exercise to satisfy withholding tax
requirements applicable to such exercise, except that the Option Holding Period
Shares shall not exceed the number of shares for which the Option is exercised
minus the sum of the number of shares that are withheld to satisfy withholding
tax requirements under Paragraph 10(b) of this Agreement and the number of
shares transferred to the Company in payment of the exercise price of the
Option. The Option is the option granted to the Employee by the Company on
January 28, 2004.
     (d) Except as otherwise provided in the parenthetical in clause (ii) of the
definition of Sale, if a transfer that is not a Sale occurs, the Holding Period
for the shares involved in such transfer shall terminate at the time of such
transfer.
          5. Termination of Employment Due to Death. If the Employee’s
employment with the Company or any of its subsidiaries is terminated because of
death prior to the Release Date, (i) the restrictions of Paragraph 2 applicable
to the Restricted Stock shall terminate on the date of death and such Restricted
Stock shall be free of such restrictions and,

-5-



--------------------------------------------------------------------------------



 



except as otherwise provided in Paragraph 4 hereof, freely transferable, and
(ii) a Release Date shall be deemed to have occurred for all RSUs.
          6. Forfeiture of Restricted Stock. (a) If the Employee’s employment
with the Company and all of its subsidiaries is terminated prior to the Release
Date for any reason (including without limitation, disability or termination by
the Company and all subsidiaries thereof, with or without cause) other than
death, all Restricted Stock and all RSUs shall be forfeited to the Company on
the date of such termination unless otherwise provided in subparagraph
(b) below, or unless the Management Development, Nominating and Governance
Committee of the Company’s Board of Directors (the “Management Development
Committee”) or other Committee of such Board administering the Plan (the
Management Development Committee or such other Committee is herein referred to
as the “Committee”) determines, on such terms and conditions, if any, as the
Committee may impose, that all or a portion of the Restricted Stock and/or Stock
deliverable on settlement of RSUs shall be released to the Employee and the
restrictions of Paragraph 2 applicable thereto shall terminate. Absence of the
Employee on leave approved by a duly elected officer of the Company, other than
the Employee, shall not be considered a termination of employment during the
period of such leave.
          The Release Date for the Time Vested Restricted Stock (and any Time
Vested RSUs) and the Performance RSUs may occur on multiple dates, each of which
is a Release Date for the number of shares or RSUs determined as provided in
Paragraphs 2(a), (b) and (c). Hence, any forfeiture of Time Vested Restricted
Stock, Time Vested Restricted RSUs or Performance RSUs applies only to the
shares or RSUs for which a Release Date had not yet occurred on the date of
forfeiture. The preceding sentence has been included in this Agreement for the
purpose of avoiding any doubt that the result described in the preceding
sentence would occur; therefore, such result will occur under prior agreements
awarding Performance Restricted Stock to the Employee even though a comparable
provision is not included in such agreements.
          (b) If the Employee’s employment with the Company and all of its
subsidiaries terminates by reason of retirement after reaching age 62 and after
having been employed by the Company or any subsidiary thereof for an aggregate
period of at least seven years, such retirement shall not result in forfeiture
of any Time Vested RSUs or Performance RSUs (this provision does not apply to
the Base or Matching Restricted Stock nor does it apply to Time Vested
Restricted Stock not awarded as RSUs) if (1) the Employee’s employment with the
Company or one of its subsidiaries continues for no less than one year after the
date of this Agreement, and (2) no later than the date on which employment
terminates, the Employee enters into an agreement with the Company (which
agreement shall be drafted by and acceptable to the Company) under which the
Employee agrees not to compete with the Company and its subsidiaries during a
period ending one year after the latest of the dates set forth after (i) “Time
Vested Restricted Stock Release Date” on the signature page, and (ii)
“Performance RSUs Release Date” on the signature page, and the Employee complies
with such agreement. If the Employee enters into such a non-competition
agreement and thereafter breaches the terms thereof, the RSUs shall be forfeited
and the Employee shall return to the Company any Stock awarded under this
Agreement that was delivered to the Employee after the date on which such
non-competition agreement was entered into. If the conditions in the second
preceding sentence are satisfied and the Employee complies with the terms of
such agreement, upon the Employee’s

-6-



--------------------------------------------------------------------------------



 



death, the provisions of Paragraph 5 shall apply as if the Employee’s employment
with the Company and its subsidiaries terminated because of such death.
          (c) Any (i) Performance RSUs for which a Release Date has not occurred
by the latest date set forth after “Performance RSUs Release Date” on the
signature page (as such date may be extended under Paragraph 2(f)hereof) and
(ii) Time Vested Restricted Stock for which a Release Date does not occur
because the condition set forth after “Goal” on the signature page is not
satisfied by the second anniversary of the latest date set forth after “Time
Vested Restricted Stock Release Date” on the signature page (as such date may be
extended under Paragraph 2(f) hereof), shall be forfeited to the Company, unless
in the case of (i) and (ii) the Committee determines otherwise as contemplated
in subparagraph (a) above.
          (d) If Restricted Stock is forfeited, the Employee hereby appoints the
Company, acting through any Vice President or more senior officer, as the
Employee’s attorney-in-fact to transfer such forfeited Restricted Stock to the
Company.
          7. Beneficiary. (a) The person whose name appears on the signature
page hereof after the caption “Beneficiary” or any successor designated by the
Employee in accordance herewith (the person who is the Employee’s Beneficiary at
the time of his death herein referred to as the “Beneficiary”) shall be entitled
to receive the Restricted Stock to be released to the Beneficiary under
Paragraphs 3 and 5 as a result of the death of the Employee and the Stock to be
delivered in settlement of RSUs. The Employee may from time to time revoke or
change his Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Employee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.
          (b) If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Restricted Stock and the
Stock to be delivered in settlement of RSUs. If the Committee is in doubt as to
the right of any person to receive such Restricted Stock or Stock to be
delivered in settlement of RSUs, the Company may retain the same and any
distributions thereon, without liability for any interest thereon, until the
Committee determines the person entitled thereto, or the Company may deliver
such all of such property and any distributions thereon to any court of
appropriate jurisdiction and such delivery shall be a complete discharge of the
liability of the Company therefor.
          8. Stock Legends. (a) In addition to any legends placed on
certificates for Restricted Stock, each certificate or other evidence for shares
of Restricted Stock shall bear the following legend:
“The sale or other transfer of these shares of stock, whether voluntary, or by
operation of law, is subject to certain restrictions set forth in the MGIC
Investment Corporation 2002 Stock Incentive Plan and a Restricted Stock
Agreement between MGIC Investment Corporation and the registered owner

-7-



--------------------------------------------------------------------------------



 



hereof. A copy of such Plan and such Agreement may be obtained from the
Secretary of MGIC Investment Corporation.”
When the restrictions imposed by Paragraph 2 hereof terminate, the Employee
shall be entitled to have the foregoing legend removed from such Stock.
     (b) If after “Holding Period” on the signature page “Applicable” appears,
at the option of the Company, an appropriate legend may be placed on
certificates for Stock noting the requirements to hold such Stock imposed by
Paragraphs 4(b) and (c) of this Agreement. When such requirements terminate, the
Employee shall be entitled to have the foregoing legend removed from such
certificates.
          9. Voting Rights; Dividends and Other Distributions; Rights of RSUs.
(a) While the Restricted Stock is subject to restrictions under Paragraph 2 and
prior to any forfeiture thereof, the Employee may exercise full voting rights
for the Restricted Stock.
          (b) While the Restricted Stock is subject to the restrictions under
Paragraph 2 and prior to any forfeiture thereof, the Employee shall be entitled
to receive all dividends and other distributions paid with respect to the
Restricted Stock. If any such dividends or distributions are paid in Stock, such
shares shall be subject to the same restrictions as the shares of Restricted
Stock with respect to which they were paid, including the requirement that
Restricted Stock be held in escrow pursuant to Paragraph 3 hereof.
          (c) Subject to the provisions of this Agreement, the Employee shall
have, with respect to the Restricted Stock, all other rights of holders of
Stock.
          (d) RSUs represent only the right to receive as Stock, on the terms
provided herein (i) the number of shares indicated after “Time Vested Restricted
Stock” on the signature page and (ii) a number of shares equal to the number
indicated after “Performance RSUs” on the signature page. Except to the extent
forfeited as provided herein, on the RSU Settlement Date set forth on the
signature page or determined as provided thereon, RSUs shall be settled by the
issuance (or transfer from treasury) of shares of Stock and certificates for
such Stock shall be delivered to the Employee, or in the case of his death, to
his Beneficiary. The Employee with respect to RSUs shall have no rights as a
holder of Stock, including the right to vote or to receive dividends, until
certificates for such Stock are actually delivered in settlement of the RSUs.
Notwithstanding the preceding sentence, (i) on the next Payroll Date (as defined
below) after each date on which the Company pays a dividend in cash on the
Stock, the Company shall make a payment in cash on the Time Vested RSUs that are
outstanding on the record date for such dividend equal to the dividend that
would have been paid on the number of shares indicated after “Shares of Time
Vested Restricted Stock” on the signature page had such shares been outstanding,
and (ii) to the extent Performance RSUs are released on a Release Date, the
Company shall make a payment in cash equal to the aggregate amount that would
have been paid as dividends on the shares of Stock issued or transferred in
settlement if such shares had been outstanding on each dividend record date on
and after the date of this Agreement and prior to the date on which such Shares
are issued (or transferred from treasury). “Payroll Date” means a date on which
the Company or a subsidiary makes a bi-weekly payment of wages to the Employee.

-8-



--------------------------------------------------------------------------------



 



          10. Tax Withholding. (a) It shall be a condition of the obligation of
the Company to release from escrow Restricted Stock to the Employee or the
Beneficiary or to deliver Stock in settlement of RSUs, and the Employee agrees,
that the Employee shall pay to the Company upon its demand, such amount as may
be requested by the Company for the purpose of satisfying its liability to
withhold federal, state, or local income or other taxes incurred by reason of
the award of the Restricted Stock or RSUs, as a result of the termination of the
restrictions on Restricted Stock hereunder or the delivery of Stock in
settlement of RSUs.
          (b) If the Employee does not make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the Restricted
Stock awarded hereunder, and does not satisfy the withholding obligations prior
to the Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Paragraph 10(c), then the withholding tax requirements
arising from the termination of restrictions on the Restricted Stock or the
settlement of RSUs in Stock shall be satisfied through a withholding by the
Company of shares of Stock that would otherwise be delivered to the Employee. In
such event, the Company shall withhold that number of shares of Restricted Stock
otherwise deliverable to the Employee from escrow hereunder or that number of
shares of Stock that would otherwise be delivered in settlement of RSUs, in each
case, having a Fair Market Value (as such term is defined in the Plan) on the
day prior to the Tax Date equal to the amount required to be withheld as a
result of the termination of the restrictions on such Restricted Stock or as a
result of the settlement of RSUs in Stock. As used herein, “Tax Date” means the
date on which the Employee must include in his gross income for federal income
tax purposes the fair market value of the Restricted Stock, or Stock delivered
in settlement of the RSUs, over the purchase price therefor.
          (c) If the Employee desires to use cash or other shares of Stock to
satisfy the withholding obligations set forth above, the Employee must: (i) make
an election to do so in writing on a form provided by the Company, (ii) deliver
such election form to the Company by the deadline specified by the Company, and
(iii) deliver to the company the required cash or other shares of Stock having a
Fair Market Value on the Tax Date (as defined above) equal to the amount
required to be withheld.
          11. Adjustments in Event of Change in Stock or Fiscal Year. In the
event of any change in the outstanding shares of Stock (“capital adjustment”)
for any reason, including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of Restricted Stock or the award of RSUs
or the realization of the objectives of such award, the Committee shall make
such adjustments in the shares of Restricted Stock subject to this Agreement or
in the shares deliverable on settlement of RSUs, or in the terms, conditions or
restrictions of this Agreement as the Committee deems equitable, except that in
the event of any stock split, reverse stock split, stock dividend, combination
or reclassification of the Stock that occurs after the date of this Agreement
(collectively, “future capital adjustment”), the number of RSUs shall be
proportionally adjusted for any increase or decrease in the number of
outstanding shares resulting from such future capital adjustment, any such
adjustment rounded down to the next lower whole share. In addition, if the
Company changes its fiscal year from a year ending December 31, the Committee
may make such adjustments in the Time Vested Restricted Stock

-9-



--------------------------------------------------------------------------------



 



Release Date and the Performance RSUs Release Date as set forth on the signature
page as the Committee deems equitable.
          12. Change in Control. If a “Change in Control of the Company” (as
defined in the Annex attached hereto) occurs, notwithstanding anything herein,
the restrictions of Paragraph 2 applicable to the Restricted Stock shall
terminate on the date of the Change in Control of the Company and a Release Date
shall be deemed to have occurred for all RSUs. The Employee agrees that such
Annex may be amended by the Company on one or more occasions without the consent
or approval of the Employee if in the determination of the Committee such
amendment is necessary or appropriate to conform the provisions of such Annex to
Treasury Regulation 1.409A-1 et seq. or any position published by the IRS with
respect to Section 409A of the Internal Revenue Code of 1986. The right of the
Company to make such an amendment does not depend on whether the Restricted
Stock or RSUs are subject to such Section but will enable the Company to have
uniform provisions governing a change of control among all agreements having
such change of control provisions, including those under which compensation is
subject to such Section. Any such amendment will become effective upon notice to
the Employee. The Company will seek to give the Employee notice of an amendment
with reasonable promptness after the Committee has approved the amendment.
          13. Powers of Company Not Affected; No Right to Continued Employment.
          (a) The existence of the Restricted Stock or RSUs shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any combination, subdivision or reclassification of the Stock or any
reorganization, merger, consolidation, business combination, exchange of shares,
or other change in the Company’s capital structure or its business, or any issue
of bonds, debentures or stock having rights or preferences equal, superior or
affecting the Restricted Stock or any Stock to be issued in settlement of RSUs
or, in both cases, the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise. The determination of the Committee as to any such adjustment shall be
conclusive and binding for all purposes of this Agreement.
          (b) Nothing herein contained shall confer upon the Employee any right
to continue in the employment of the Company or any subsidiary or interfere with
or limit in any way the right of the Company or any subsidiary to terminate the
Employee’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Company or any subsidiary and the Employee.
The Employee acknowledges that a termination of his or her employment could
occur at a time before which the restrictions referred to in Paragraph 2 above
have lapsed, resulting in the forfeiture of the Restricted Stock and RSUs by the
Employee, unless otherwise provided herein. In such event, the Employee will not
be able to realize the value of the Restricted Stock or of the Stock that
underlies the RSUs nor will the Employee be entitled to any compensation on
account of such value.
          14. Interpretation by Committee. The Employee agrees that any dispute
or disagreement which may arise in connection with this Agreement shall be
resolved by the Committee, in its sole discretion, and that any interpretation
by the Committee of the terms of this Agreement or the Plan and any
determination made by the Committee under this Agreement

-10-



--------------------------------------------------------------------------------



 



or the Plan may be made in the sole discretion of the Committee and shall be
final, binding, and conclusive. Any such determination need not be uniform and
may be made differently among Employees awarded Restricted Stock and RSUs.
          15. Clawback. If and to the extent the Committee deems it appropriate
for such payment to be made, each Covered Employee shall pay the Company an
amount equal to the Excess Compensation. “Covered Employee” means an Employee
who was a Section 16 Filer at an Affected Performance RSUs Release Date
regardless of whether such Employee ceased to be a Section Filer thereafter.
“Section 16 Filer” is a person who is required to file reports under Section
16(a) of the Act as such requirement to so file is in effect at each Affected
Performance RSUs Release Date. “Affected Performance RSUs Release Date” means
each Performance RSUs Release Date on which, had a financial restatement that
was made after such Performance RSUs Release Date been in effect at such
Performance RSUs Release Date, the number of shares of Stock settled on account
of Performance RSUs would have been lower. “Excess Compensation” means (i) the
difference between the Income that was recognized by the Covered Employee on an
Affected Performance RSUs Release Date and the Income that would have been
recognized had the financial restatement referred to in the definition of
Affected Performance RSUs Release Date then been in effect, except that such
difference will be deemed to be zero for each Affected Performance RSUs Release
Date prior to the date on which Covered Employee was a Section 16 Filer, plus
(ii) the value of any deduction to which the Covered Employee is entitled on
account of the payment to the Company required by this Paragraph 15. “Income”
means income determined for federal income tax purposes minus the amount of
federal, state and local income taxes and, to the extent applicable, the
employee portion of Social Security and Medicaid payroll taxes, payable on
account of such income. The amount of federal, state and local income taxes and
the value of any deduction contemplated by clause (ii) of the second preceding
sentence shall be computed by assuming that Income is taxed at the highest
marginal rate, with such rate for any state and local income taxes appropriately
adjusted to reflect the benefit of an itemized federal deduction for such taxes
(if in the case of local taxes, such taxes are eligible for such a deduction),
which adjustment shall be made by assuming that no reduction in such deduction
on account of the Covered Employee’s adjusted gross income applies.
          16. Miscellaneous. (a) This Agreement shall be governed and construed
in accordance with the laws of the State of Wisconsin applicable to contracts
made and to be performed therein between residents thereof.
          (b) The waiver by the Company of any provision of this Agreement shall
not operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.
          (c) The Restricted Stock and RSUs shall be deemed to have been awarded
pursuant to the Plan and is subject to the terms and conditions thereof. In the
event of any conflict between the terms hereof and the provisions of the Plan,
the terms and conditions of the Plan shall prevail. Any and all terms used
herein, unless specifically defined herein shall have the meaning ascribed to
them in the Plan. A copy of the Plan is available on request of the Employee
made in writing or by e-mail to the Company’s Secretary.

-11-



--------------------------------------------------------------------------------



 



          (d) Any notice, filing or delivery hereunder or with respect to
Restricted Stock or RSUs shall be given to the Employee at either his usual work
location or his home address as indicated in the records of the Company, and
shall be given to the Committee or the Company at 250 East Kilbourn Avenue,
Milwaukee 53202, Attention: Secretary. All such notices shall be given by first
class mail, postage pre-paid, or by personal delivery.
          (e) This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Employee, the Beneficiary and the personal
representative(s) and heirs of the Employee, except that the Employee may not
transfer any interest in any Restricted Stock prior to the release of the
restrictions imposed by Paragraph 2 nor may the Employee transfer any interest
in any RSUs.
          (f) As a condition to the grant of the Restricted Stock and RSUs, the
Employee must execute an agreement not to compete in the form provided to the
Employee by the Company.
          The end of Paragraph 16 is the end of the Incorporated Terms. The
remainder of the Agreement is contained in the Base Instrument.

-12-



--------------------------------------------------------------------------------



 



ANNEX
Definition of “Change in Control of the Company” and Related Terms
     1 Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:
          (i) any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 22, 1999, pursuant to express authorization
by the Board of Directors of the Company (the “Board”) that refers to this
exception) representing more than 50% of the total fair market value of the
stock of the Company or representing 50% or more of the total voting power of
the stock of the Company; or
          (ii) during any 12 consecutive month period, the following individuals
cease for any reason to constitute a majority of the number of directors of the
Company then serving: (A) individuals who, on July 22, 1999, constituted the
Board and (B) any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Act) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors on July 22, 1999, or whose initial appointment, election or nomination
for election as a director which occurred after July 22, 1999 was approved by
such vote of the directors then still in office at the time of such initial
appointment, election or nomination who were themselves either directors on
July 22, 1999 or initially appointed, elected or nominated by such majority vote
as described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least a majority of the then Continuing Directors and
are thereafter elected as directors by the shareholders of the Company at a
meeting of

Annex - Page 1 of 4



--------------------------------------------------------------------------------



 



shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
     (iii) a merger, consolidation or share exchange of the Company with any
other corporation is consummated or voting securities of the Company are issued
in connection with a merger, consolidation or share exchange of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of the Company entitled to vote
generally in the election of directors outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
     (iv) the sale or disposition by the Company of all or substantially all of
the Company’s assets to a Person (in one transaction or a series of related
transactions within any period of 12 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to (a) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock; (b) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company; (c) a Person that owns, directly or indirectly, 50% or more of the
total value or voting power of all of the outstanding stock of the Company; or
(d) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding voting
stock of the Company. It is understood that in no event shall a sale or
disposition of assets be considered to be a sale of substantially all of the
assets unless the assets sold or disposed of have a total gross fair market
value of at least 40% of the total gross fair market value of all of the
Company’s assets immediately prior to such sale or disposition.

Annex - Page 2 of 4



--------------------------------------------------------------------------------



 



     2 Related Definitions. For purposes of this Annex, the following terms,
when capitalized, shall have the following meanings:
     (i) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
     (ii) Affiliate and Associate. The terms “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.
     (iii) Beneficial Owner. A Person shall be deemed to be the “Beneficial
Owner” of any securities:
     (a) which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;
     (b) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this Subsection
1 (c) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
     (c) which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or

Annex - Page 3 of 4



--------------------------------------------------------------------------------



 



Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 1(c) (ii) above) or disposing of any voting securities of the
Company.
     (iv) Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.
     (v) Stock. The term “stock” shall have the meaning contemplated by Treasury
Regulation 1.409A-1 et seq.

Annex - Page 4 of 4